Name: Council Regulation (EEC) No 2728/79 of 3 December 1979 opening, allocating and providing for the administration of a Community tariff quota for certain hand-made products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 313/50 Official Journal of the European Communities 10 . 12 . 79 COUNCIL REGULATION (EEC) No 2728/79 of 3 December 1979 opening, allocating and providing for the administration of a Community tariff quota for certain hand-made products THE COUNCIL OF THE EUROPEAN COMMUNITIES, requirements of the Member States calculated both from statistics of imports from third countries during a representative reference period and according to the economic outlook for the tariff year in question ;Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, however, there is no specific classification of the said goods in the statistical nomenclatures ; whereas it has thus been impossible to collect sufficiently precise and representative statistics ; whereas the extent to which the current Community tariff quota has been used is not such that the real requirements of each of the Member States can be firmly ascertained ; whereas the only possibility is therefore to divide the tariff quota volume into eight parts, of which one would be allocated to the Benelux countries , Denmark, Germany, France, Ireland, Italy and the United Kingdom respectively, the last part being held in reserve to cover the later requirements of Member States which use up their initial shares ; Whereas , as regards certain hand-made products , the European Economic Community has declared its readiness to open an annual duty-free Community tariff quota of an overall amount of 5 000 000 units of account with a limit of 500 000 units of account for each tariff heading or subheading in question ; whereas, in pursuance of the Declaration of Intent concerning trade relations with certain Asian countries, the total amount of the quota and the maximum for each tariff heading or subheading were raised to 10000000 and 1200000 European units of account respectively ; whereas products may however be admitted under the Community tariff quota only on the submission by the recognized authorities of the country of origin to the Community's customs authorities of a document certifying that the goods concerned are hand-made ; whereas it is accordingly appropriate to open the tariff quota in question with effect from 1 January 1980 in accordance with the provisions of Council Regulation (EEC) No 2779/78 of 23 November 1978 on the procedure for applying the European unit of account (EUA) to legal acts adopted in the customs sphere (*), and in particular Article 2 thereof; Whereas the initial shares may be used up fairly quickly ; whereas, therefore, to avoid disruption of supplies, any Member State which has almost used up its initial share shall draw a supplementary share from the Community reserve ; whereas this must be done by each Member State as each one of its supplementary shares is almost used up, and as many times as the reserve allows ; whereas the initial and supplementary shares must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission, and the Commission must be in a position to follow the extent to which the tariff quota has been used up and inform the Member States thereof; whereas this collaboration must be all the closer since it does not seem necessary, at present, to provide for special measures in this Regulation to avoid exceeding the maximum allocation of 1 200 000 European units of account per tariff heading or subheading; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate of levy for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas , in the light of the principles outlined above, a Community tariff arrangement based on an allocation between the Member States would seem to preserve the Community nature of the quota ; whereas, to represent as closely as possible the actual development of the market in the said goods , the allocation should follow proportionately the Whereas , if at a given date in the quota period a Member State has a considerable quantity left over, it is essential that it should return a significant percentage thereof to the reserve to prevent a part ofO OJ No L 333 , 30. 11 . 1978 , p. 5 . 10 . 12 . 79 Official Journal of the European Communities No L 313 / 51 the Community quota from remaining unused in one Member State while it could be used in others ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1980 , a Community tariff quota of a volume corresponding to a value of 10 000 000 European units of account shall be opened for the products listed below, subject to a maximum of 1 200 000 European units of account for each tariff heading or subheading in the list : Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , CCT heading No Description 42.02 Travel goods (for example trunks , suit cases , hat-boxes , travelling-bags, rucksacks), shopping-bags , handbags , satchels , brief-cases , wallets , purses , toilet-cases , tool-cases , tobacco-pouches , sheaths , cases , boxes (for example for arms , musical instruments , binoculars , jewellery , bottles , collars , foot ­ wear, brushes) and similar containers , of leather or composition leather, of vulcanized fibre , of artificial plastic sheeting, of paperboard or of textile fabric : B. Of materials other than artificial plastic sheeting 42.03 Articles of apparel and clothing accessories , of leather or of composition leather : C. Other clothing accessories 44.24 Household utensils of wood 44.27 Standard lamps , table lamps and other lighting fittings , of wood ; articles of furniture , of wood, not falling within Chapter 94 ; caskets , cigarette boxes, trays, fruit bowls, ornaments and other fancy articles, of wood ; cases for cutlery, for drawing instruments or for violins , and similar receptacles , of wood ; articles of wood for personal use or adornment of a kind normally carried in the pocket , in the handbag or on the person ; parts of the foregoing articles , of wood 48.21 Other articles of paper pulp , paper, paperboard or cellulose wadding : D. Other ex 55.09 Other woven fabrics of cotton :  Fabrics, hand-dyed or hand-printed by the 'batik' method 58.01 Carpets, carpeting and rugs, knotted (made up or not) : A. Of wool or of fine animal hair : I. Containing a total of more than 10 % by weight of silk or of waste silk other than noil B. Of silk , of waste silk other than noil , of synthetic textile fibres , of yarn falling within heading No 52.01 or of metal threads C. Of other textile materials 58.10 Embroidery, in the piece , in strips or in motifs 59.02 Felt and articles of felt, whether or not impregnated or coated : ex B. Other :  Carpets , mats ex 61.01 Men's and boys' outer garments : B. Other : V. Other : b) Overcoats , raincoats and other coats, cloaks and capes : ex 1 . Of wool or of fine animal hair :  Ponchos in wool No L 313 / 52 Official Journal of the European Communities 10 . 12 . 79 CCT heading No Description ex 61.02 Women's, girls ' and infants' outer garments :  Garments , hand-dyed or hand-printed by the ' batik ' method 61.02 Women's , girls' and infants' outer garments : B. Other : II . Other : e ) Other : 2 . Coats and raincoats ; cloaks and capes : ex aa) Of wool or of fine animal hair :  Ponchos and capes in wool 5 . Skirts , including divided skirts : ex aa) Of wool or of fine animal hair :  Skirts , skirtlengths , in wool 61.05 Handkerchiefs : A. Of cotton fabric, of a value of more than 15 EUA per kg net weight 61.06 Shawls , scarves , mufflers , mantillas , veils and the like 61.07 Ties , bow ties and cravats 61.11 Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads , belts , muffs , sleeve protectors , pockets), etc. 62.01 Travelling rugs and blankets 62.02 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : ex B. Other :  Cotton fabric articles , hand-dyed or hand-printed by the ' batik' method 62.02 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : IV . Curtains and other furnishing articles : ex c) Of other textile materials :  Double curtains in wool 62.05 Other made-up textile articles (including dress patterns) 64.05 Parts of footwear (including uppers , in-soles and screw-on heels) of any material except metal ex 65.05 Hats and other headgear (including hairnets) knitted or crocheted, or made up from lace, felt or other textile fabric in the piece (but not from strips), whether or not lined or trimmed :  Berets , in wool 66.02 Walking-sticks (including climbing-sticks and seat-sticks), canes , whips , riding-crops and the like 10 . 12 . 79 Official Journal of the European Communities No L 313 / 53 CCT heading No Description 68.02 Worked monumental or building stone, and articles thereof (including mosaic cubes), other than goods falling within heading No 68.01 or within Chapter 69 : A. Worked monumental or building stone : IV. Carved 74.18 Other articles of a kind commonly used for domestic purposes , sanitary ware for indoor use and parts of such articles and ware, of copper 74.19 Other articles of copper 83.06 Statuettes and other ornaments of a kind used indoors , of base metal ; photography , picture and similar frames , of base metal ; mirrors of base metal : A. Statuettes and other ornaments of a kind used indoors 83.07 Lamps and lighting fittings , of base metal , and parts thereof, of base metal : B. Other ex 83.09 Clasps , frames with clasps for handbags and the like, buckles , buckle-clasps, hooks, eyes , eyelets , and the like, of base metal , of a kind commonly used for clothing, travel goods , handbags or other textile or leather goods ; tubular rivets and bifurcated rivets , of base metal ; beads and spangles , of base metal :  Beads and spangles, of base metal 83.11 Bells and gongs , non-electric , of base metal , and parts thereof of base metal 94.03 Other furniture and parts thereof 95.05 Worked tortoise-shell , mother of pearl , ivory, bone, horn , coral (natural or agglomerated) and other animal carving material , and articles of those materials : B. Other : II . Other 95.08 Worked vegetable or mineral carving material and articles of those materials ; moulded or carved articles of wax, of stearin , of natural gums or natural resins (for example, copal or rosin ) or of modelling pastes , and other moulded or carved articles not elsewhere specified or included ; worked , unhardened gelatin (except gelatin falling within heading No 35.03 ) and articles of unhardened gelatin : B. Other 97.02 Dolls : ex A. Dolls (dressed or undressed) :  Dolls dressed in a folk costume representative of the country of origin 97.03 Other toys ; working models of a kind used for recreational purposes : A. Of wood No L 313 /54 Official Journal of the European Communities 10 . 12 . 79 2 . Admission under this quota shall , however, be granted only for products accompanied by a certificate recognized by the competent authorities of the Community and conforming to one of the examples in the Annexes , issued by the recognized authorities of the country of origin and certifying that the goods in question are hand-made. The goods must in addition be accepted as hand-made by the competent authorities of the Community . t 3 . Within this Community tariff quota the Common Customs Tariff duties shall be totally suspended . paragraph 1 , draw a third share equal to 7-5 % of its initial share, rounded up where necessary to the next unit. 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the same conditions , draw a fourth share equal to the third . This process shall continue to apply until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and .3 , a Member State may draw shares lower than those fixed in those paragraphs if there are grounds for believing that those fixe&lt;imay not be used up . It shall inform the Commission of its reasons for applying this paragraph. Article 2 1 . A first amount of 6 228 000 European units of account shall be allocated among the Member States ; the respective shares of the Member States, which subject to Article 5 shall be valid from 1 January to 31 December 1980 , shall correspond to the following values : Article 4 Supplementary shares drawn pursuant to Article 3 shall be valid until 31 December 1980 .(EUA) 1 250 000 250 000 1 250 000 1 250 000 163 800 757 000 1 307 200 Benelux Denmark Germany France Ireland Italy United Kingdom Article 5 Member States shall return to the reserve, not later than 1 October 1980 , the unused portion of their initial share which, on 15 September 1980 , is in excess of 50 % of the initial amount . They may return a larger quantity if there are reasons to believe that such quantity might not be used . Each Member State shall , not later than 1 October 1980 , notify the Commission of the total quantities of the said goods imported up to and including 15 September 1980 and charged against the Community tariff quota , and any quantities of the initial shares returned to the reserve . 2 . The second amount of 3 772 000 European units of account shall constitute the reserve. Article 3 1 . If 90 % or more of a Member State 's initial share as specified in Article 2 ( 1 ), or of that share minus the portion returned to the reserve where Article 5 is applied, has been used up, that Member State shall without delay, by notifying the Commission, draw a second share equal to 15 % of its initial share, rounded up where necessary to the next unit, to the extent permitted by the amount of the reserve . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions imposed by Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified , inform each State of the extent to which the reserve has been used up. It shall inform the Member States , not later than 5 October 1980 , of the amount still in reserve after amounts have been returned thereto pursuant to Article 5 . 10 . 12 . 79 Official Journal of the European Communities No L 313 / 55 4. The extent to which a Member State has used up its share shall be determined on the basis of imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission, Member States shall inform it of imports of the products concerned actually charged against their shares . Article 9 Member States and the Commission shall cooperate closely in order to ensure that this Regulation is observed . Article 10 This Regulation shall enter into force on 1 January 1980 . It shall ensure that the drawing which uses up the reserve is limited to the balance available and to this end shall specify the amount thereof to the Member States making the last drawing. Article 7 1 . The Member States shall take all measures necessary to ensure that supplementary shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares in the Community tariff quota . 2 . The Member States shall ensure that importers of the said goods established in their territory have free access to the shares allocated to them. 3 . The Member States shall charge imports of the said goods against their shares as and when such goods are entered for free circulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1979 . For the Council The President B. LENIHAN No L 313 / 56 Official Journal of the European Communities 10 . 12 . 79 ANNEX I  ANNEXE I  ANHANG I  ALLEGATO I  BIJLAGE 1  BILAG I CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS Ã LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS ) No No Nr. N. Nr. Nr. The Government of India Le gouvernement de l'Inde Die Regierung Indiens Il governo dell'India De Regering van India Indiens regering Ministry of Foreign Trade and Supply MinistÃ ¨re du commerce extÃ ©rieur Ministerium fÃ ¼r AuÃ enhandel Ministero del commercio estero Ministerie van Buitenlandse Handel Ministeriet for Udenrigshandel The Handicrafts and Handlooms Export Corporation of India Ltd certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder handicraft products (handicrafts ) of the cottage industry , des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt, dei prodotti fatti a mano dall'artigianato rurale , produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, that the products are of Indian manufacture , que les produits sont de fabrication indienne, daÃ  diese Waren in Indien hergestellt sind che i prodotti sono di fabbricazione indiana dat deze produkten van Indiaas fabrikaat zijn , at produkterne er af indisk fabrikat , 10 . 12 . 79 Official Journal of the European Communities No L 313 / 57 and exported from India to the Member States of the European Communities . et sont exportes de l'Inde Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes , und aus Indien nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dall'India a destinazione degli Stati membri delle ComunitÃ europee . en van India naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Indien til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Name and address ot exporter in India 1 . Nom et adresse de l'exportateur en Inde 1 . Name und Anschrift des AusfÃ ¼hrers in Indien 1 . Nome e indirizzo dell'esportatore in India 1 . Naam en adres van de exporteur in India 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Indien 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hren in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller - lufthavn 4 . Ship 4 . Bateau 4 . Schiff 4 . Nave 4 . Schip 4 . Skib 5 . Bill of lading (date) 5 . Connaissement (date ) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato) 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6 . Haven of luchthaven van bestemming , 6 . Bestemmelseshavn eller - lufthavn 7 . Member State of destination 7 . Ã tat membre de destination 7 . Bestimmungsmitgliedsraat 7 . Stato membro destinatario 7 . Lid-Staat van bestemming 7. Bestemmelsesmedlemsstat No L 313 / 58 Official Journal of the European Communities 10 . 12 . 79 Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel ( Signature of officer responsible ) (Signature du responsable) (Unterschrift des Zcichnungsbercchtigten ) ( Firma dell'incaricato ) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift ) The Handicrafts and Handlooms Export Corporation of India Ltd 10 . 12 . 79 Official Journal of the European Communities No L 313/ 59 Description of products Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of products Quantity Weight in kgSerial No Marks and numbers Number and nature Description des produits NumÃ ©ro d' ordre Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises (tarif douanier commun ) Description dÃ ©taillÃ ©e des produits Nombre Poids en kgMarques et numÃ ©ros Nombre et nature Beschreibung der Waren Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Anzahl Gewicht in kgZeichen und Nummern Anzahl und Art Descrizione dei prodotti Numero d'ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodotti QuantitÃ Peso in kgMarche e numeri QuantitÃ e natura Omschrijving van de produkten | Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kg Volg ­ nummer Merken en nummers Aantal en soort Beskrivelse af produkterne Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif ) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kg LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art No L 313 /60 Official Journal of the European Communities 10 . 12 . 79 ANNEX U  ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II  BILAG II CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS ) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS ) CERTIFICATO RELATIVO A TALUNI ARTICOLI FATTI A MANO (HANDICRAFTS ) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS; CERTIFIKAT VEDRÃRENDE VISSE KUNSTHANDVÃ RKSPRODUKTER (HANDICRAFTS) No No Nr. N. Nr. Nr. The Government of Pakistan Le gouvernement du Pakistan Die Regierung Pakistans Il governo del Pakistan De Regering van Pakistan Pakistans regering Ministry of Commerce Export Promotion Bureau certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci - aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer , at nedenfor beskrevne forsendelse udelukkende indeholder handicraft products (handicrafts) of the cottage industry, des produits faits a la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt, degli articoli fatti a mano dall'artigianato rurale, produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, that the products are of Pakistan manufacture, que les produits sont de fabrication pakistanaise, daÃ  diese Waren in Pakistan hergestellt sind che i prodotti sono di fabbricazione pachistana dat deze Produkten van Pakistaans fabrikaat zijn , at produkterne er af pakistansk fabrikat, and exported from Pakistan to the Member States of the European Communities . et sont exportÃ ©s du Pakistan Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes . und aus Pakistan nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden . e sono esportati dal Pakistan a destinazione degli Stati membri delle ComunitÃ europee. en van Pakistan naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd. og udfÃ ¸res fra Pakistan til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 0 . 12 . 79 Official Journal of the European Communities No L 313 /61 1 . Name and address of exporter in Pakistan 1 . Nom et adresse de l'exportateur au Pakistan 1 . Name und Anschrift des AusfÃ ¼hrers in Pakistan 1 . Nome e indirizzo dell'esportatore in Pakistan 1 . Naam en adres van de exporteur in Pakistan 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Pakistan 2. Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de PimpQrtateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller -lufthavn 4 . Ship 4 . Bateau 4 . Schiff 4 . Nave 4 . Schip 4 . Skib 5 . Bill of lading (date ) 5 . Connaissement (date) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato) 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6. Porto o aeroporto di destinazione 6. Haven of luchthaven van bestemming 6 . Bestemmelseshavn eller -lufthavn 7 . Member State of destination 7. Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7. Stato membro destinatario 7. Lid-Staat van bestemming 7. Bestemmelsesmedlemsstat Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse No L 313 /62 Official Journal of the European Communities 0 . 12 . 79 Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'organismo emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible ) (Signature du responsable ) (Unterschrift des Zeichnungsberechtigten ) (Firma dell'incaricato ) (Handtekening van de verantwoordelijke ambtenaar ) (Den ansvarlige tjenestemands underskrift ) Export Promotion Bureau 10 . 12 . 79 Official Journal of the European Communities No L 313 /63 Description of products Package CCT heading No Description of goods {Common Customs Tariff) Detailed description of products Quantity Weight in kgSerial No Marks and numbers Number and nature Description des produits Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises ( tarif douanier commun ) Description dÃ ©taillÃ ©e des produits Nombre Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Beschreibung der Waren PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Anzahl Gewicht in kg Laufende Nummer Zeichen und Nummern Anzahl und Art Descrizione dei prodotti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodotti QuantitÃ Peso in kg Numero d'ordine Marche e numeri QuantitÃ e natura Omschrijving van de produkten Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kg Volg nummer Merken en nummers Aantal en soort Beskrivelse af produkterne Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den faciles toldtarif) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kg LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art No L 313 /64 Official Journal of the European Communities 10 . 12 . 79 ANNEX III  ANNEXE HI  ANHANG III  ALLEGATO III  BIJLAGE III  BILAG III CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS Ã LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) No No Nr. N. Nr. Nr. The Government of Thailand Le gouvernement de la ThaÃ ¯lande Die Regierung Thailands Il governo della Tailandia De Regering van Thailand Thailands regering Ministry of Commerce Department of Foreign Trade certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt , daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer , at nedenfor beskrevne forsendelse udelukkende indeholder handicraft products ( handicrafts ) of the cottage industry, des produits faits a la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt , dei prodotti tatti a mano dall'artigianato rurale, Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, that the products are of Thail manufacture , que les produits sont de fabrication thaÃ ¯landaise, daÃ  diese Waren in Thailand hergestellt sind che i prodotti sono di fabbricazione tailandese dat deze produkten van Thailands fabrikaat zijn , at produkterne er af thailandsk fabrikat, and exported from Thailand to the Member States of the European Communities . et sont exportÃ ©s de la ThaÃ ¯lande Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes , und aus Thailand nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dalla Tailandia a destinazione degli Stati membri delle ComunitÃ europee . en van Thailand naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Thailand til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 10 . 12 . 79 Official Journal of the European Communities No L 313 /65 1 . Name and address of exporter in Thailand 1 . Nom et adresse de l'exportateur en ThaÃ ¯lande 1 . Name und Anschrift des AusfÃ ¼hrers in Thailand 1 . Nome e indirizzo dell'esportatore in Tailandia 1 . Naam en adres van de exporteur in Thailand 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Thailand 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller - lufthavn 4 . Ship 4 . Bateau 4 . Schiff 4 . Nave 4 . Schip 4 . Skib 5 . Bill of lading (date ) 5 . Connaissement (date ) 5 . Konnossement Datum ) 5 . Polizza di carico ( data ) 5 . Datum connossement 5 . Konnossement (dato ) 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6 . Haven of luchthaven van bestemming 6 . Bestemmelseshavn eller - lufthavn 7 . Member State of destination 7 . Etat, membre dÃ © destination 7 . Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7 . Lid-Staat van bestemming 7 . Bestemmelsesmedlemsstat Place and date of issue Lieu et date d'Ã ©mission Ort und Darum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse No L 313 /66 Official Journal of the European Communities 10 . 12 . 79 Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten ) (Firma dell'incaricato ) (Handtekening van de verantwoordelijke ambtenaar ) (Den ansvarlige tjenestemands underskrift) Department of Foreign Trade 10 . 12 . 79 Official Journal of the European Communities No L 313 /67 Description of products Package CCT heading No Description of goods (Common Customs Tariff ) Detailed description of products Quantity Weight in kg Serial No Marks and numbers Number and nature Description des produits Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises ( tarif douanier commun ) Description dÃ ©taillÃ ©e des produits Nombre Poids en kg NumÃ ©ro d' ordre Marques et numÃ ©ros Nombre et nature Beschreibung der Waren PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif ) Genaue Beschreibung der Waren Anzahl Gewicht in kg Laufende Nummer Zeichen und Nummern Anzahl und Art Descrizione dei prodotti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune ) Descrizione dettagliata dei prodotti QuantitÃ Peso in kg Numero d'ordine Marche e numeri QuantitÃ e natura Omschrijving van de produkten Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kg Volg ­ nummer Merken en nummers Aantal en soort Beskrivelse af produkterne Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif ) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kg LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art 10 . 12 . 79No L 313 /68 Official Journal of the European Communities ANNEX IV  ANNEXE- IV  ANHANG IV  ALLEGATO IV  BIJLAGE IV  BILAG IV CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS Ã LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS ) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS ) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHANDVÃ RKSPRODUKTER (HANDICRAFTS) No N ° Nr. N. Nr. Nr. The Government of Indonesia Le gouvernement d'IndonÃ ©sie Die Regierung Indonesiens Il governo dell'Indonesia De Regering van IndonesiÃ « Indonesiens regering Department of Trade and Cooperatives MinistÃ ¨re du commerce et des coopÃ ©ratives Ministerium fÃ ¼r Handel und Genossenschaften Ministero del commercio e delle cooperative Ministerie van Handel en CoÃ ¶peratieven Ministeriet for Handel og Kooperativer certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer , at nedenfor beskrevne forsendelse udelukkende indeholder handicraft products (handicrafts ) of the cottage industry, des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt, dei prodotti fatti a mano dall'artigianato rurale , Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere , that the products are of Indonesian manufacture, que les produits sont de fabrication indonÃ ©sienne, daÃ  diese Waren in Indonesien hergestellt sind che i prodotti sono di fabbricazione indonesiana dat deze produkten van Indonesisch fabrikaat zijn , at produkterne er af indonesisk fabrikat, 10 . 12 . 79 Official Journal of the European Communities No L 313 /69 and exported from Indonesia to the Member States of the European Communities . et sont exportÃ ©s de l'IndonÃ ©sie Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes , und aus Indonesien nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dall'Indonesia a destinazione degli Stati membri delle ComunitÃ europee . en van IndonesiÃ « naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Indonesien til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Name and address of exporter in Indonesia 1 . Nom et adresse de l'exportateur en IndonÃ ©sie 1 . Name und Anschrift des AusfÃ ¼hrers in Indonesien 1 . Nome e indirizzo dell'esportatore in Indonesia 1 . Naam en adres van de exporteur in IndonesiÃ « 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Indonesien 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller - lufthavn 4 . Ship 4 . Bateau 4 . Schiff 4 . Nave 4 . Schip 4 . Skib 5 . Bill of lading (date ) 5 . Connaissement (date) 5 . Konnossement (Datum) 5 . Polizza di carico (data ) 5 . Datum connossement 5 . Konnossement (dato) 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6 . Haven of luchthaven van bestemming 6 . Bestemmelseshavn eller -lufthavn 7 . Member State of destination 7 . Ã tat membre de destination 7 . Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7 . Lid-Staat van bestemming 7 . Bestemmelsesmedlemsstat No L 313 /70 Official Journal of the European Communities 10 . 12 . 79 Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) ( Signature du responsable ) (Unterschrift des Zeichnungsberechtigten ) ( Firma dell'incaricato ^ (Handtekening van dc verantwoordelijke ambtenaar ) ( Pen ansvarlige tjenestemands underskrift ) 10 . 12 . 79 Official Journal of the European Communities No L 313 /71 Description of products Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of products Quantity Weight in kgSerial No Marks and numbers Number and nature Description des produits Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises (tarif douanier commun ) Description dÃ ©taillÃ ©e des produits Nombre Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Beschreibung der Waren PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Anzahl Gewicht in kg Laufende Nummer Zeichen und Nummern Anzahl und Art Descrizione dei prodotti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune ) Descrizione dettagliata dei prodotti QuantitÃ Peso in kg Numero d'ordine Marche e numeri QuantitÃ e natura Omschrijving van de produkten Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kg Volg ­ nummer Merken en nummers Aantal en soort Beskrivelse af produkterne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kgMÃ ¦rker og numre Antal og art No L 313 /72 Official Journal of the European Communities 10 . 12 . 79 ANNEX V  ANNEXE V  ANHANG V  ALLEGATO V  BIJLAGE V  BILAG V CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FÃ Ã ¤Ã  A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) No No Nr. N. Nr. Nr. The Government of the Philippines Le gouvernement des Philippines Die Regierung der Philippinen Il governo delle Filippine De Regering van de Filippijnen Philippinernes regering Department of Commerce and Industry National Cottage Industries Development Authority (NACIDA) certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt , daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder handicraft products (handicrafts ) of the cottage industry, des produits faits ' Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt, dei prodotti fatti a mano dall'artigianato rurale, Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen, kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, that the products are of Philippine manufacture, que les produits sont de fabrication philippine, daÃ  diese Waren in den Philippinen hergestellt sind che i prodotti sono di fabbricazione filippina dat deze produkten van Filippijns fabrikaat zijn, at produkterne er af philippinsk fabrikat , and exported from the Philippines to the Member States of the European Communities . et sont exportÃ ©s des Philippines Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes. und von den Philippinen nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden . e sono esportati dalle Filippine a destinazione degli Stati membri delle ComunitÃ europee. en van de Filippijnen naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd. og udfÃ ¸res fra Philippinerne til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 10 . 12 . 79 Official Journal of the European Communities No L 313 /73 1 . Name and address of exporter in the Philippines 1 . Noni et adresse de l'exportateur aux Philippines 1 . Name und Anschrift des AusfÃ ¼hrers in den Philippinen 1 . Nome e indirizzo dell'esportatore nelle Filippine 1 . Naam en adres van de exporteur in de Filippijnen 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren pÃ ¥ Philippinerne 2 . Name and address of importer in a Member State of the European Communities 2 . Norn et adresse de l'importateur dans un Etat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Staro membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller - lufthavn 4 . Ship 4 . Bateau 4 . Schiff 4 . Nave 4 . Schip 4 . Skib 5 . Bill of lading (date) 5 . Connaissement (date) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato) 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6 . Haven of luchthaven van bestemming 6 . Bestemmelseshavn eller -lufthavn 7 . Member State of destination 7 . Etat membre de destination 7 . Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7 . Lid-Staat van bestemming 7 . Bestemmelsesmedlemsstat Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse No L 313 / 74 Official Journal of the European Communities 10 . 12 . 79 Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten) ( Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift ) National Cottage Industry Development Authority (NACIDA ) 0 . 12 . 79 Official Journal of the European Communities No L 313/75 Description of products Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of products Quantity Weight in kg Serial No Marks and * numbers Number and nature Description des produits Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises ( tarif douanier commun ) Description dÃ ©taillÃ ©e des produits Nombre Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Beschreibung der Waren PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif ) Genaue Beschreibung der Waren Anzahl Gewicht in kg Laufende Nummer Zeichen und Nummern Anzahl und Art Descrizione dei prodotti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune ) Descrizione dettagliata dei prodotti QuantitÃ Peso in kg Numero d'ordine Marche e numeri QuantitÃ e natura Omschrijving van de produkten Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kg Volg ­ nummer Merken en nummers Aantal en soort Beskrivelse af produkterne Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif ) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kg LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art No L 313 /76 Official Journal of the European Communities 10 . 12 . 79 ANNEX VI  ANNEXE VI  ANHANG VI - ALLEGATO VI  Bl ILA GE VI  BILAG VI CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS ) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS ) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS ) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS ) CERTIFICAAT BETREFFENDE BEPAALDE MEI HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS ) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER ( HANDICRAFTS ) No N ° Nr . N. Nr . Nr . The Government of Iran Le gouvernement de l'Iran Die Regierung Irans Il governo dell'Iran De Regering van Iran Irans regering Ministry of Economy MinistÃ ¨re de l'Ã ©conomie Ministerium fÃ ¼r Wirtschaft Ministero dell'economia Ministerie van Economische Zaken Ãkonomiministeriet The Institute of Standards and Industrial Research in Iran ( I S I R I ) certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt , daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer , at den nedenfor beskrevne forsendelse udelukkende indeholder handicraft products (handicrafts ) of the cottage industry . des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt . dei prodotti fatti a mano dall'artigianato rurale , Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie v i j n verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere , that the products are of Iranian manufacture , que les produits sont de fabrication iranienne , daÃ  diese Waren im Iran hergestellt sind che i prodotti sono di fabbricazione iraniana dat deze produkten van Iraans fabrikaat zijn , at produkterne er af iransk fabrikat . 10 . 12 . 79 Official Journal of the European Communities No L 313 /77 and exported from Iran to the Member States of the European Communities . et sont exportÃ ©s de l'Iran Ã destination des Ã tats membres des CommunautÃ ©s EuropÃ ©ennes . und aus dem Iran nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden . e sono esportati dall'Iran a destinazione degli Stati membri delle ComunitÃ europee. en van Iran naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd . og udfÃ ¸res fra Iran til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Name and address of exporter in Iran 1 . Nom et adresse de l'exportateur en Iran 1 . Name und Anschrift des AusfÃ ¼hrers im Iran 1 . Nome e indirizzo dell'esportatore in Iran 1 . Naam en adres van de exporteur in Iran 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Iran 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller - lufthavn 4 . Ship 4 . Bateau 4 . Schiff 4 . Nave 4 . Schip 4 . Skib 5 . Bill of lading (date) 5 . Connaissement (date) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato ) 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsfkighafen 6 . Porto o aeroporto di destinazione 6 . Haven of luchthaven van bestemming 6 . Bestemmelseshavn eller - lufthavn 7 . Member State of destination 7 . Ã tat membre de destination 7 . Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7. Lid-Staat van bestemming 7. Bestemmelsesmedlemsstat No L 313 / 78 Official Journal of the European Communities 10 . 12 . 79 Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible ) ( Signature au responsable ) (Unterschrift des Zeichnungsberechtigten ) (Firma dell'incaricato ) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift ) The Institute of Standards and Industrial Research in Iran ( ISIRI) 10 . 12 . 79 Official Journal of the European Communities No L 313 /79 Description of products Package CCT heading No Description of goods (Common Customs Tariff ) Detailed description of products Quantity Weight in kgSerial No Marks anti numbers Number and nature Description des produits Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises ( tarif douanier commun ) Description dÃ ©taillÃ ©e des produits Nombre Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Beschreibung der Waren PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif ) Genaue Beschreibung der Waren Anzahl Gewicht in kg Laufende Nummer Zeichen und Nummern Anzahl und Art ¢ Descrizione dei prodotti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune ) Descrizione dettagliata dei prodotti QuantitÃ Peso in kg Numero d'ordine Marche e numeri QuantitÃ e natura Omschrijving van de produkten - Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kg Volg ­ nummer Merken en nummers Aantal en soort Beskrivelse af produkterne Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kg LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art No L 313 / 80 Official Journal of the European Communities 10 . 12 . 79 ANNEX VII  ANNEXE VII  ANHANG VII  ALLEGATO VII  BIJLAGE VII  BILAG VII CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) No No Nr. N. Nr. Nr. The Government of Sri Lanka Le gouvernement du Sri Lanka Die Regierung von Sri Lanka Il governo dello Sri Lanka De Regering van Sri Lanka Regeringen i Sri Lanka Ministry of Rural Industrial Development Department for Marketing and Export Promotion of Handicrafts of Sri Lanka certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder handicraft products (handicrafts ) of the cottage industry, des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt , dei prodotti fatti a mano dall'artigianato rurale, Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, that the products are manufactured in Sri Lanka, que les produits sont fabriquÃ ©s au Sri Lanka, daÃ  diese Waren in Sri Lanka hergestellt sind che i prodotti sono fabbricati nello Sri Lanka dat deze produkten in Sri Lanka vervaardigd zijn , at produkterne er fabrikeret i Sri Lanka, and exported from Sri Lanka to the Member States of the European Communities . et sont exportÃ ©s de Sri Lanka Ã destination des Ã tats membres des Ã ommunautÃ ©s europeennes . und aus Sri Lanka nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dallo Sri Lanka a destinazione degli Stati membri delle ComunitÃ europee , en van Sri Lanka naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Sri Lahka til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 10 . 12 . 79 Official Journal of the European Communities No L 313/ 81 1 . Name and address of exporter in Sri Lanka 1 . Nom et adresse de l'exportateur au Sri Lanka 1 . Name und Anschrift des AusfÃ ¼hrers in Sri Lanka 1 . Nome e indirizzo dell'esportatore nello Sri Lanka 1 . Naam en adres van de exporteur in Sri Lanka 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Sri Lanka 2. Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des Einfiihrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller - lufthavn 4 . Ship 4 . Bateau 4 . Schiff 4 . Nave 4 . Schip 4 . Skib 5 . Bill of lading (date) 5 . Connaissement (date ) 5 . Konnossement (Datum) 5 . Polizza di carico (data ) 5 . Datum connossement 5 . Konnossement (dato) 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6 . Haven of luchthaven van bestemming 6 . Bestemmelseshavn eller -lufthavn 7. Member State of destination 7. Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7 . Lid-Staat van bestemming 7 . Bestemmelsesmedlemsstat Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse No L 313 / 82 Official Journal of the European Communities 10 . 12 . 79 Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de .met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten ) (Firma dell'incaricato ) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift ) Department for Marketing and Export Promotion of Handicrafts of Sri Lanka 10 . 12 . 79 Official Journal of the European Communities No L 313 / 83 Description of products Serial No Package CCT heading No Description of goods (Common Customs Tariff ) Detailed description of products Quantity Weight in kgMarks and numbers Number and nature Description des produits NumÃ ©ro d'ordre Colis Numero du tarif douanier commun DÃ ©signation des marchandises ( tarif douanier commun ) Description dÃ ©taillÃ ©e des produits Nombre Poids en kgMarques et numÃ ©ros Nombre et nature Beschreibung der Waren Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif ) Genaue Beschreibung der Waren Anzahl Gewicht in kgZeichen und Nummern Anzahl und Art Descrizione dei prodotti Numero d'ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune ) Descrizione dettagliata dei prodotti QuantitÃ Peso in kgMarche e numeri QuantitÃ e natura Omschrijving van de produkten Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kgMerken en nummers Aantal en soort Beskrivelse af produkterne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif ) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kgMÃ ¦rker og numre Antal og art No L 313/ 84 Official Journal of the European Communities 10 . 12 . 79 ANNEX VIII  ANNEXE VIII  ANHANG VIII  ALLEGATO VIII  BIJLAGE VIII  BILAG VIII CERTIFICADO CONCERNIENTE A CIERTOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS Ã LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) N « No No Nr. N. Nr. Nr. El Gobierno del Uruguay The Government of Uruguay Le gouvernement de l'Uruguay Die Regierung Uruguays Il governo dell'Uruguay De Regering van Uruguay Uruguays regering Ministerio de Industria y Comercio Ministry of Trade and Industry MinistÃ ¨re de l'industrie et du commerce Ministerium fÃ ¼r Industrie und Handel Ministero dell'industria e del commercio Ministerie van Industrie en Handel Ministeriet for Handel og Industri DirecciÃ ³n general de comercio exterior certifica que el envÃ ­o descrito a continuacion contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt , daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer , at nedenfor beskrevne forsendelse udelukkende indeholder productos hechos a mano por la artesania rural handicraft products ( handicrafts) of the cottage industry, des produits faits a la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitet^ Waren enthÃ ¤lt dei prodotti fatti a mano dall'artigianato rurale, Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen, kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere 10 . 12 . 79 Official Journal of the European Communities No L 313 / 85 que los productos son de fabrication uruguaya, that the products are of Uruguayan manufacture, que les produits sont de fabrication uruguayenne, daÃ  diese Waren in Uruguay hergestellt sind che i prodotti sono di fabbricazione uruguaiana dat deze Produkten van Uruguayaans fabrikaat zijn , at produkterne er af uruguaynsk fabrikat , y son exportados del Uruguay con destino a los Estados miembros de las Comunidades Europeas . and exported from Uruguay to the Member States of the European Communities . ;t sont exportÃ ©s de l'Uruguay Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes . Lind aus Uruguay nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dall'Uruguay a destinazione degli Stati membri delle ComunitÃ europee . en van Uruguay naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd . Dg udfÃ ¸res fra Uruguay til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Nombre y direcciÃ ³n del exportador en Uruguay . Name and address of exporter in Uruguay . Nom et adresse de l'exportateur en Uruguay . Name und Anschrift des AusfÃ ¼hrers in Uruguay . Nome e indirizzo dell'esportatore in Uruguay . Naam en adres van de exporteur in Uruguay 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Uruguay 2. Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades Europeas Z. Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Etat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Puerto o aeropuerto de embarque 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller - lufthavn 4 . Barco 4. Ship 4 . Bateau 4 . Schiff 4 . Nave 4 . Schip 4 . Skib 5 . Conocimiento de embarque ( fecha ) 5 . Bill of lading (date ) 5 . Connaissement (date ) 5 . Konnossement (Datum) 5 . Polizza di carico (data ) 5 . Datum connossement 5 . Konnossement (dato ) No L 313 / 86 Official Journal of the European Communities 10 . 12 . 79 6 . Puerto o aeropuerto de destino 6 . Port or airport of destination 6. Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6 . Haven of luchthaven van bestemming 6 . Bestemmelseshavn eller - lufthavn 7 . Estado miembro de destino 7 . Member State of destination 7 . Ã tat membre de destination 7 . Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7 . Lid-Staat van bestemming 7 . Bestemmelsesmedlemsstat Lugar y fecha de emisiÃ ³n Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Firma del responsable ; (Signature of officer responsible ; (Signature du responsable) (Unterschrift des Zeichnungsberechtigten (Firma dell'incaricato ; (Handtekening van de verantwoordelijke ambtenaar ) (Den ansvarlige tjenestemands underskrift ' DirecciÃ ³n general de comercio exterior 10 . 12 . 79 Official Journal of the European Communities No L 313 / 87 DescripciÃ ³n del producto Paquetes Numero de la Tarifa aduanera comÃ ºn DescripciÃ ³n de las mercaderÃ ­as (tarifa aduanera comÃ ºn) DescripciÃ ³n datallada de los productos Cantidad Peso en kg No de Orden Marcas y numÃ ©ros Cantidad y naturaleza Description of products Package CCT heading No Description of goods (Common Customs Tariff ) Detailed description of products Quantity Weight in kg Serial No Marks and numbers Number and nature Description des produits Colis Numero du tarif douanier commun DÃ ©signation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des produits Nombre Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Beschreibung der Waren PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Anzahl Gewicht in kg Laufende Nummer Zeichen und Nummern Anzahl und Art Descrizione dei prodotti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodotti QuantitÃ Peso in kg Numero d'ordine Marche e numeri QuantitÃ e natura Omschrijving van de produkten I Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kg Volg ­ nummer Merken en nummers Aantal en soort Beskrivelse af produkterne Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kg LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art No L 313 / 88 Official Journal of the European Communities 10 . 12 . 79 ANNEX IX  ANNEXE IX  ANHANG IX  ALLEGATO IX  BIJLAGE IX  BILAG IX CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS ) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS Ã LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS ) CERTIFICATO RELATIVO A TALUNI ARTICOLI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS ) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS ) No N ° Nr. N. Nr. Nr. The Government of Bangladesh Le gouvernement du Bangladesh Die Regierung von Bangladesch Il governo del Bangladesh De Regering van Bangla Desh Regeringen i Bangladesh Export Promotion Bureau certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso oontiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder handicraft products (handicrafts ) of the cottage industry , des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt , degli articoli fatti a mano dall'artigianato rurale, Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, that the products are of Bangladesh manufacture, que les produits sont fabriquÃ ©s au Bangladesh , daÃ  diese Waren in Bangladesch hergestellt sind che i prodotti sono fabbricati nel Bangladesh dat deze produkten in Bangla Desh gefabriceerd zijn , at produkterne er fabrikeret i Bangladesh , and exported from Bangladesh to the Member States of the European Communities . et sont exportÃ ©s du Bangladesh Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes . und aus Bangladesch nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden . e sono esportati dal Bangladesh a destinazione degli Stati membri delle ComunitÃ europee . en van Bangla Desh naar de Lid-Staten van de F.uropese Gemeenschappen worden geÃ «xporteerd . og udfÃ ¸res fra Bangladesh til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 10 . 12 . 79 Official Journal of the European Communities No L 313 / 89 1 . Name and address of exporter in Bangladesh 1 . Nom et adresse de l'exportateur au Bangladesh 1 . Name und Anschrift des AusfÃ ¼hrers in Bangladesch 1 . Nome e indirizzo dell'esportatore nel Bangladesh 1 . Naam en adres van de exporteur in Bangla Desh 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Bangladesh 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des, EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller - lufthavn 4 . Ship 4 . Bateau 4 . Schiff 4 . Nave 4 . Schip 4 . Skib 5 . Bill of lading (date ) 5 . Connaissement (date) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato) 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6 . Haven of luchthaven van bestemming 6 . Bestemmelseshavn eller - lufthavn 7. Member State of destination 7 . Ã tat membre de destination 7 . Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7 . Lid-Staat van bestemming 7 . Bestemmelsesmedlemsstat Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse No L 313 /90 Official Journal of the European Communities 10 . 12 . 79 Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'organismo emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) ( Signature du responsable ; ^ Unterschrift des Zeichnungsberechtigten * (Firma dell'incaricato ' (Handtekening van de verantwoordelijke ambtenaar ' ' Den ansvarlige tjenestemands underskrift Export Promotion Bureau 0 . 12 . 79 Official Journal of the European Communities No L 313 /91 Description of products Serial No Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of products Quantity Weight in kgMarks and numbers Number and nature Description des produits NumÃ ©ro d' ordre Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises ( tarif douanier commun ) Description dÃ ©taillÃ ©e des produits Nombre Poids en kgMarques et numÃ ©ros Nombre et nature Beschreibung der Waren Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Anzahl Gewicht in kgZeichen und Nummern Anzahl und Art Descrizione dei prodotti Numero d'ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune ) Descrizione dettagliata dei prodotti QuantitÃ Peso in kgMarche e numeri QuantitÃ e natura Omschrijving van de produkten Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kgMerken en nummers Aantal en soort Beskrivelse af produkterne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kgMÃ ¦rker og numre Antal og art No L 313 /92 Official Journal of the European Communities 10 . 12 . 79 ANNEX X  ANNEXE X  ANHANG X  ALLEGATO X  BIJLAGE X  BILAG X CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS ) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS ) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHANDVÃ RKSPRODUKTER (HANDICRAFTS) No No Nr. N. Nr. Nr. The Government of Laos Le gouvernement du Laos Die Regierung von Laos Il governo del Laos De Regering van Laos Regeringen i Laos Service national de l'artisanat et de l'industrie certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder handicraft products (handicrafts) of the cottage industry, des produits faits Ã la main par l'artisanat rural, in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt, dei prodotti fatti a mano dall'artigianato rurale, Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen, kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, that the products are of Laotian manufacture, que les produits sont de fabrication laotienne, daÃ  diese Waren in Laos hergestellt sind che i prodotti sono fabbricati nel Laos, dat deze produkten in Laos vervaardigd zijn, at produkterne er af laotisk fabrikat, 10 . 12 . 79 Official Journal of the European Communities No L 313 /93 and exported from Laos to the Member States of the European Communities . et sont exportÃ ©s du Laos Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes, und aus Laos nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden, e sono esportati dal Laos a destinazione degli Stati membri delle ComunitÃ europee. en van Laos naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd, og udfÃ ¸res fra Laos til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Name and address of exporter in Laos 1 . Nom et adresse de l'exportateur au Laos 1 . Name und Anschrift des AusfÃ ¼hrers in Laos 1 . Nome e indirizzo dell'esportatore nel Laos 1 . Naam en adres van de exporteur in Laos 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Laos 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2. Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller - lufthavn 4 . Ship 4. Bateau 4 . Schiff 4 . Nave 4. Schip 4 . Skib 5 . Bill of lading (date) 5 . Connaissement (date) 5 . Konnossement (Datum) 5 . Polizza di carico (data ) 5 . Datum connossement 5 . Konnossement (dato) 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6. Bestimmungshafen oder Bestimmungsflughafen 6. Porto o aeroporto di destinazione 6. Haven of luchthaven van bestemming 6. Bestemmelseshavn eller - lufthavn 7. Member State of destination 7. Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7. Lid-Staat van bestemming 7 . Bestemmelsesmedlemsstat No L 313 /94 Official Journal of the European Communities 10 . 12 . 79 Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible ) ( Signature du responsable ) (Unterschrift des Zeichnungsberechtigten ) (Firma dell'incaricato ) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift ) Service national de l'artisanat et de l'industrie 10 . 2 . 79 Official Journal of the European Communities No L 313 /95 Description of products Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of products Quantity Weight in kgSerial No Marks and ' numbers Number and nature Description des produits Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises ( tarif douanier commun) Description dÃ ©taillÃ ©e des produits Nombre Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Beschreibung der Waren PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif ) Genaue Beschreibung der Waren Anzahl Gewicht in kg Laufende Nummer Zeichen und Nummern Anzahl und Art Descrizione dei prodotti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune ) Descrizione dettagliata dei prodotti QuantitÃ Peso in kg Numero d'ordine Marche e numeri QuantitÃ e natura Omschrijving van de produkten Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kg Volg ­ nummer Merken en nummers Aantal en soort Beskrivelse af produkterne Kolli Pos. i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif ) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kg LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art No L 313 /96 Official Journal of the European Communities 10 . 12 . 79 ANNEX XI  ANNEXE XI  ANHANG XI  ALLEGATO XI  BIJLAGE XI  BILAG XI CERTIFICADO CONCERNIENTE A CIERTOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS Ã LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNST HANDVÃ RKSPRODUKTER (HANDICRAFTS) N °.. No.. N °.. Nr... N.. Nr.. Nr... El Gobierno del Ecuador The Government of Ecuador Le gouvernement de l'Ã quateur Die Regierung Ecuadors Il governo dell'Ecuador De Regering van Ecuador Ecuadors regering Ministerio de Industria , Comercio e IntegraciÃ ³n certifica que el envÃ ­o descrito a continuaciÃ ³n contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder productos hechos a mano por la artesania rural handicraft products (handicrafts) of the cottage industry, des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt dei prodotti fatti a mano dall'artigianato rurale, Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen, kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, que los productos son fabricados en El Ecuador, that the products are made in Ecuador, que les produits sont fabriquÃ ©s en Equateur, daÃ  diese Waren in Ecuador hergestellt sind, che i prodotti sono fabbricati in Ecuador, dat deze produkten in Ecuador gefabriceerd zijn , at produkterne er fabrikeret i Ecuador, 10 . 12 . 79 Official Journal of the European Communities No L 313 /97 y son exportados del Ecuador con destino a los Estados miembros de las Comunidades Europeas . and exported from Ecuador to the Member States of the European Communities . et sont exportÃ ©s de l'Equateur Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes , und aus Ecuador nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dall'Ecuador a destinazione degli Stati membri delle ComunitÃ europee . en van Ecuador naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Ecuador til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Nombre y direcciÃ ³n del exportador en el Ecuador 1 . Name and address of exporter in Ecuador 1 . Nom et adresse de l'exportateur en Equateur 1 . Name und Anschrift des AusfÃ ¼hrers in Ecuador 1 . Nome e indirizzo dell'esportatore in Ecuador 1 . Naam en adres van de exporteur in Ecuador 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Ecuador 2. Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades Europeas 2. Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2. Name und Anschrift des Einfiihrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2. Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Puerto o aeropuerto de embarque 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller -lufthavn 4. Barco' 4 . Ship 4. Bateau 4. Schiff 4 . Nave 4. Schip 4. Skib 5 . Conocimiento de embarque ( fecha) 5 . Bill of lading (date) 5 . Connaissement (date ) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato ) 6. Puerto o aeropuerto de destino 6. Port or airport of destination 6. Port ou aÃ ©roport de destination 6. Bestimmungshafen oder Bestimmungsflughafen 6. Porto o aeroporto di destinazione 6. Haven of luchthaven van bestemming 6. Bestemmelseshavn eller -lufthavn No L 313 /98 Official Journal of the European Communities 10 . 12 . 79 7. Estado miembro de destino 7. Member State of destination 7. Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7. Lid-Staat van bestemming 7. Bestemmelsesmedlemsstat Lugar y fecha de emisiÃ ³n Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Firma del responsable) (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) Ministerio de Industria, Comercio e IntegraciÃ ³n 10 . 12 . 79 Official Journal of the European Communities No L 313 /99 Description del producto No de Orden Paquetes Numero de la Tarifa aduanera comun DescripciÃ ³n de las mercaderÃ ­as (tarifa aduanera comun) DescripciÃ ³n datallada de los productos Cantidad Peso en kgMarcas y numÃ ©ros Cantidad naturaleza Description of products Serial No Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of products Quantity Weight in kgMarks and numbers Number and nature Description des produits NumÃ ©ro d'ordre Colis NumÃ ©ro du tarif douanier commun Designation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des produits Nombre Poids en kgMarques et numÃ ©ros Nombre et nature Beschreibung der Waren Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Anzahl Gewicht in kgZeichen und Nummern Anzahl und Art Descrizione dei prodotti Numero d'ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodotti QuantitÃ Peso in kgMarche e numeri QuantitÃ e natura Omschrijving van de produkten Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kgMerken en nummers Aantal en soort Beskrivelse af produkterne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kgMÃ ¦rker og numre Antal og art No L 313 / 100 Official Journal of the European Communities 10 . 12 . 79 ANNEX XII  ANNEXE XII  ANHANG XII  ALLEGATO XII  BIJLAGE XII  BILAG XII CERTIFICADO CONCERNIENTE A CIERTOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHANDVÃ RKSPRODUKTER (HANDICRAFTS) N ° No N ° Nr. N. Nr. Nr. El Gobierno del Paraguay The Government of Paraguay Le gouvernement du Paraguay Die Regierung Paraguays Il governo del Paraguay De Regering van Paraguay Paraguays regering Ministerio de Industria y Comercio Ministry of Trade and Industry MinistÃ ¨re de l'industrie et du commerce Ministerium fÃ ¼r Industrie und Handel Ministero dell'industria e del commercio Ministerie van Industrie en Handel Ministeriet for Handel og Industri certifica que el envÃ ­o descrito a continuaciÃ ³n contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder productos hechos a mano por la artesania rural handicraft products (handicrafts) of the cottage industry, des produits faits Ã la main par l'artisanat rural, in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt, dei prodotti fatti a mano dall'artigianato rurale, Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen, kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, 10 . 12 . 79 Official Journal of the European Communities No L 313 / 101 que los productos son fabricados en el Paraguay, that the products are made in Paraguay, que les produits sont fabriquÃ ©s au Paraguay, daÃ  diese Waren in Paraguay hergestellt sind che i prodotti sono fabbricati nel Paraguay dat deze produkten in Paraguay gefabriceerd zijn , at produkterne er fabrikeret i Paraguay, y son exportados del Paraguay con destino a los Estados miembros de las Comunidades Europeas. and exported from Paraguay to the Member States of the European Communities . et sont exportÃ ©s du Paraguay Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes , und aus Paraguay nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dal Paraguay a destinazione degli Stati membri delle ComunitÃ europee . en van Paraguay naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Paraguay til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Nombre y direcciÃ ³n del exportador en el Paraguay 1 . Name and address of exporter in Paraguay 1 . Nom et adresse de l'exportateur au Paraguay 1 . Name und Anschrift des AusfÃ ¼hrers in Paraguay 1 . Nome e indirizzo dell'esportatore in Paraguay 1 . Naam en adres van de exporteur in Paraguay 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Paraguay 2 . Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades Europeas 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Etat membre des CommunautÃ ©s europÃ ©ennes 2. Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2. Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Puerto o aeropuerto de embarque 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller -lufthavn 4 . Barco 4. Ship 4 . Bateau 4 . Schiff 4 . Nave 4. Schip 4 . Skib 5 . Conocimiento de embarque ( fecha ) 5 . Bill of lading (date ) 5 . Connaissement (date ) 5 . Konnossement (Datum ) 5 . Polizza di carico (data ) 5 . Datum connossement 5 . Konnossement (dato) No L 313 / 102 Official Journal of the European Communities 10 . 12 . 79 6 . Puerto o aeropuerto de destino 6 . Port or airport of destination 6. Port ou aÃ ©roport de destination 6. Bestimmungshafen oder Bestimmungsflughafen 6. Porto o aeroporto di destinazione 6. Haven of luchthaven van bestemming 6. Bestemmelseshavn eller -lufthavn 7. Estado miembro de destino 7. Member State of destination 7. Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7. Lid-Staat van bestemming 7. Bestemmelsesmedlemsstat Lugar y fecha de emisiÃ ³n Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Firma del responsable) (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) 10 . 12 . 79 Official Journal of the European Communities No L 313 / 103 Description del producto I Paquetes Numero de la Tarifa aduanera comÃ ºn DescripciÃ ³n de las mercaderÃ ­as (tarifa aduanera comun) No de Orden Marcas y numÃ ©ros Cantidad y naturaleza DescripciÃ ³n datallada de los productos Cantidad Peso en kg Description of products I Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of productsSerial No Marks and numbers Number and nature Quantity Weightin kg Description des produits Colis NumÃ ©ro du tarif douanier commun NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Designation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des produits Nombre Poids en kg Beschreibung der Waren Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Gewicht in kgZeichen und Nummern Anzahl und Art Anzahl Descrizione dei prodotti CcColli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodotti Peso in kg Numero d'ordine Marche e numeri QuantitÃ e natura QuantitÃ Omschrijving van de produkten Volg ­ nummer C&lt;Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Gewicht in kgMerken en nummers Aantal en soort Aantal Beskrivelse af produkterne KKolli Pos . i den fÃ ¦lles toldtarif LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kg 10 . 12 . 79No L 313 / 104 Official Journal of the European Communities ANNEX XIII  ANNEXE XIII  ANHANG XIII  ALLEGATO XIII  BIJLAGE XIII  BILAG XIII CERTIFICADO CONCERNIENTE A CIERTOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHANDVÃ RKSPRODUKTER (HANDICRAFTS) N ° No N ° Nr. N. Nr. Nr. El Gobierno de Panama The Government of Panama Le gouvernement de Panama Die Regierung Panamas Il governo del Panama De Regering van Panama Panamas regering CÃ mara de comercio e industrias de Panama DirecciÃ ³n de comercio interior y exterior certifica que el envÃ ­o descrito a continuaciÃ ³n contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder productos hechos a mano por la artesania rural handicraft products (handicrafts) of the cottage industry, des produits faits Ã la main par l'artisanat rural, in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt, dei prodotti fatti a mano dall'artigianato rurale, produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen, kunsthÃ ¥ndvaerksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, que los productos son fabricados en Panama, that the products are made in Panama, que les produits sont fabriquÃ ©s au Panama, daÃ  diese Waren in Panama hergestellt sind che i prodotti sono fabbricati nel Panama dat deze produkten in Panama gefabriceerd zijn, at produkterne er fabrikeret i Panama, 10 . 12 . 79 Official Journal of the European Communities No L 313 / 105 y son exportados de Panama con destino a los Estados miembros de las Comunidades Europeas. and exported from Panama to the Member States of the European Communities . et sont exportÃ ©s de Panama Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes . und aus Panama nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden. e sono esportati dal Panama a destinazione degli Stati membri delle ComunitÃ europee. en van Panama naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd. og udfÃ ¸res fra Panama til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Nombre y direcciÃ ³n del exportador en Panama 1 . Name and address of exporter in Panama 1 . Nom et adresse de l'exportateur au Panama 1 . Name und Anschrift des AusfÃ ¼hrers in Panama 1 . Nome e indirizzo dell'esportatore nel Panama 1 . Naam en adres van de exporteur in Panama 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Panama 2 . Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades Europeas 2. Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2. Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2. Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2. Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Puerto o aeropuerto de embarque 3. Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller -lufthavn 4. Barco 4. Ship 4. Bateau 4 . Schiff 4 . Nave 4 . Schip 4. Skib 5 . Conocimiento de embarque ( fecha) 5 . Bill of lading (date) 5 . Connaissement (date ) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato ) 6. Puerto o aeropuerto de destino 6. Port Ã ¿Ã  airport of destination 6. Port ou aÃ ©roport de destination 6. Bestimmungshafen oder Bestimmungsflughafen 6. Porto o aeroporto di destinazione 6. Haven of luchthaven van bestemming 6. Bestemmelseshavn eller -lufthavn No L 313 / 106 Official Journal of the European Communities 10 . 12 . 79 7. Estado miembro de destino 7. Member State of destination 7. Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7. Stato membro destinatario 7. Lid-Staat van bestemming 7. Bestemmelsesmedlemsstat Lugar y fecha de emisiÃ ³n Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Firma del responsable) (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten ) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) DirecciÃ ³n de comercio interior y exterior 10 . 2 . 79 Official Journal of the European Communities No L 313 / 107 Descripcion del producto Paquetes NÃ ºmero de la Tarifa aduanera comÃ ºn DescripciÃ ³n de las mercaderÃ ­as ( tarifa aduanera comÃ ºn) \ No de Orden Marcas y nÃ ºmeros Cantidad naturaleza DescripciÃ ³n datallada de los productos Cantidad Peso en kg Description of products I Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of products I Serial No Marks and numbers Number and nature Quantity Weightin kg Description des produits NumÃ ©ro d'ordre Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des produits Poids en kgMarques et numÃ ©ros Nombre et nature Nombre Beschreibung der Waren Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Anzahl Gewicht in kgZeichen und Nummern Anzahl und Art Descrizione dei prodotti Numero d'ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodotti I Peso in kgMarche e numeri QuantitÃ e natura QuantitÃ Omschrijving van de produkten Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Gewicht in kgMerken en nummers Aantal en soort Aantal Beskrivelse af produkterne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne VÃ ¦gt i kgMÃ ¦rker og numre Antal og art MÃ ¦ngde No L 313/ 108 Official Journal of the European Communities 10 . 12 . 79 ANNEX XIV  ANNEXE XIV  ANHANG XIV  ALLEGATO XIV  BIJLAGE XIV  BILAG XIV CERTIFICADO CONCERNIENTE A CIERTOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHANDVÃ RKSPRODUKTER (HANDICRAFTS) N ° No N ° Nr. N. Nr. Nr. El Gobierno de El Salvador The Government of El Salvador Le gouvernement d'El Salvador Die Regierung von El Salvador Il governo di El Salvador De Regering van El Salvador El Salvadors regering Ministerio de Economia Ministry of Economy MinistÃ ¨re de l'Ã ©conomie Ministerium fÃ ¼r Wirtschaft Ministero dell'economia Ministerie van Economische Zaken Ministeriet for Ãkonomi DirecciÃ ´n de comercio internacional certifica que el envÃ ­o descrito a continuaciÃ ³n contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder productos hechos a mano por la artesania rural handicraft products (handicrafts) of the cottage industry, des produits faits a la main par l'artisanat rural, in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt, dei prodotti fatti a mano dall'artigianato rurale, Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen, kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, 10 . 2 . 79 Official Journal of the European Communities No L 313 / 109 que los productos son rabncados en El Salvador, that the products are made in El Salvador, que les produits sont fabriquÃ ©s en El Salvador daÃ  diese Waren in El Salvador hergestellt sind che i prodotti sono fabbricati in El Salvador dat deze produkten in El Salvador gefabriceerd zijn , at produkterne er fabrikeret i El Salvador, y son exportados de El Salvador con destino a los Estados miembros de las Comunidades Europeas . and exported from El Salvador to the Member States of the European Communities . et sont exportÃ ©s d'FJ Salvador Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes. und aus El Salvador nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden . e sono esportati da El Salvador a destinazione degli Stati membri delle ComunitÃ europee. en van El Salvador naar de Lid-Stateh van de Europese Gemeenschappen worden geÃ «xporteerd . og udfÃ ¸res fra El Salvador til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Nombre y direcciÃ ³n del exportador en El Salvador 1 . Name and address of exporter in El Salvador 1 . Nom et adresse de l'exportateur en El Salvador 1 . Name und Anschrift des AusfÃ ¼hrers in El Salvador 1 . Nome e indirizzo dell'esportatore in El Salvador 1 . Naam en adres van de exporteur in El Salvador 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i El Salvador 2 . Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades Europeas 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2. Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2. Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Puerto o aeropuerto de embarque 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller -lufthavn 4. Barco 4. Ship 4 . Bateau 4. Schiff 4 . Nave 4 . Schip 4 . Skib 5 . Conocimiento de embarque ( fecha ) 5 . Bill of lading (date ) 5 . Connaissement (date) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato) No L 313 / 110 Official Journal of the European Communities 0 . 12 . 79 6. Puerto o aeropuerto de destino 6. Port or airport of destination 6. Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6. Porto o aeroporto di destinazione 6. Haven of luchthaven van bestemming 6. Bestemmelseshavn eller -lufthavn 7. Estado miembro de destino 7. Member State of destination 7. Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7. Lid-Staat van bestemming 7. Bestemmelsesmedlemsstat Lugar y fecha de emision Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Firma del responsable) (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) DirecciÃ ³n de comercio internacional 10 . 12 . 79 Official Journal of the European Communities No L 313 / 111 DescripciÃ ³n del producto Paquetes No de Orden NÃ ºmero de la Tarifa aduanera comÃ ºn DescripciÃ ³n de las mercaderÃ ­as (tarifa aduanera comÃ ºn) DescripciÃ ³n datallada de los productosCantidad y naturaleza Cantidad Pesoen kgMarcas , y nÃ ºmeros Description of products Package CCT heading No Serial No Marks and numbers Number and nature Description of goods (Common Customs Tariff) Detailed description of products Quantity Weight in kg Description des produits Colis NumÃ ©ro du tarif douanier commun NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Designation des marchandises ( tarif douanier commun) Description dÃ ©taillÃ ©e des produits Nombre Poids en kg Beschreibung der Waren Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Gewicht in kgZeichen und Nummern Anzahl und Art Anzahl Descrizione dei prodotti Colli Numero d'ordine Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodotti QuantitÃ Peso in kgMarche e numeri QuantitÃ e natura Omschrijving van de produkten Colli Volg ­ nummer Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kgMerken en nummers Aantal en soort Beskrivelse af produkterne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne VÃ ¦gt i kgMÃ ¦rker og numre Antal og art MÃ ¦ngde No L 313 / 112 Official Journal of the European Communities 10 . 12 . 79 ANNEX XV  ANNEXE XV  ANHANG XV  ALLEGATO XV  BIJLAGE XV  BILAG XV CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNST HANDVÃ RKSPRODUKTER (HANDICRAFTS) No... N °.. Nr.... N... Nr... Nr. . . The Government or Malaysia Le gouvernement de Malaisie Die Regierung Malaysias Il governo della Malaisia De Regering van MaleisiÃ « Malaysias regering Lembaga Kraftangan (Handicraft Board) certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder handicraft products (handicrafts) of the cottage industry , des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt , dei prodotti fatti a mano dall'artigianato rurale, produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, that the products are made in Malaysia , que les produits sont fabriquÃ ©s en Malaisie , daÃ  diese Waren in Malaysia hergestellt sind che i prodotti sono fabbricati in Malaisia dat deze produkten in MaleisiÃ « gefabriceerd zijn , at produkterne er fabrikeret i Malaysia , and exported from Malaysia to the Member States of the European Communities . et sont exportÃ ©s de Malaisie Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes . und aus Malaysia nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden . e sono esportati dalla Malaisia a destinazione degli Stati membri delle ComunitÃ europee . en van MaleisiÃ « naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd . og udfÃ ¸res fra Malaysia til De europÃ ¦iske FÃ ¦llesskabers medlemsstater 0 . 12 . 79 Official Journal of the European Communities No L 313/ 113 1 . Name and address of exporter in Malaysia 1 . Nom et adresse de l'exportateur en Malaisie 1 . Name und Anschrift des AusfÃ ¼hrers in Malaysia 1 . Nome e indirizzo dell'esportatore in Malaisia 1 . Naam en adres van de exporteur in MaleisiÃ « 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Malaysia 2. Name and address of importer in a Member State of the European Communities 2. Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschafter 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2. Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2. Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafeii 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller -lufthavn 4 . Ship 4. Bateau 4 . Schiff 4 . Nave 4. Schip 4. Skib 5 . Bill of lading (date ) 5 . Connaissement (date) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato) 6 . Port or airport of destination 6. Port ou aÃ ©roport de destination 6. Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6. Haven of luchthaven van bestemming 6. Bestemmelseshavn eller -lufthavn 7. Member State of destination 7. Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7. Lid-Staat van bestemming 7. Bestemmelsesmedlemsstat No L 313 / 114 Official Journal of the European Communities 10 . 12 . 79 Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) Lembaga Kraftangan (Handicraft Board ) 10 . 12 . 79 Official Journal of the European Communities No L 313 / 115 Description of products Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of products Weight in kg Serial No Marks and numbers Number and nature Quantity Description des produits Colis Designation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des produits Nombre Poids en kg NumÃ ©ro d'ordre Marques et Nombre et nature NumÃ ©ro du tarif douanier commun numÃ ©ros Beschreibung der Waren Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Gewicht in kgZeichen und Nummern Anzahl und Art Anzahl Descrizione dei prodotti Numero d'ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodotti Peso in kgMarche e numeri QuantitÃ e natura QuantitÃ Omschrijving van de produkten Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Gewicht in kgMerken en nummers Aantal en soort Aantal Beskrivelse af produkterne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kgMarker og numre Antal og art No L 313 / 116 Official Journal of the European Communities 10 . 12 . 79 ANNEX XVI  ANNEXE XVI  ANHANG XVI  ALLEGATO XVI  BIJLAGE XVI  BILAG XVI CERTIFICADO CONCERNIENTE A CIERTOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHANDVÃ RKSPRODUKTER (HANDICRAFTS) N °........I No... N °... Nr. . . . N... Nr.... Nr. . . . El Gobierno de Bolivia The Government of Bolivia Le gouvernement de Bolivie Die Regierung Boliviens Il governo della Bolivia De Regering van BoliviÃ « Bolivias regering Ministerio de Industria, Comercio y Turismo Instituto boliviano de Pequena industria y artesania certifica que el envÃ ­o descrito a continuacion contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder productos hechos a mano por la artesania rural handicraft products (handicrafts) of the cottage industry, des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt, dei prodotti fatti a mano dall'artigianato rurale, produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen, kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, que los productos son fabricados en Bolivia, that the products are made in Bolivia, que les produits sont fabriques en Bolivie, daÃ  diese Waren in Bolivien hergestellt sind che i prodotti sono fabbricati in Bolivia dat deze produkten in BoliviÃ « gefabriceerd zijn, at produkterne er fabrikeret i Bolivia, 10 . 12 . 79 Official Journal of the European Communities No L 313 / 117 y son exportados de Bolivia con destino a los Estados miembros de las Comunidades Europeas. . and exported from Bolivia to the Member States of the European Communities . et sont exportÃ ©s de Bolivie Ã destination des Etats membres des CommunautÃ ©s europÃ ©ennes, und aus Bolivien nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dalla Bolivia a destinazione degli Stati membri delle ComunitÃ europee. en van BoliviÃ « naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd, og udfÃ ¸res fra Bolivia til De europÃ ¦iske FÃ ¦llesskabers medlemsstater. 1 . Nombre y direcciÃ ³n del exportador en Bolivia 1 . Name and address of exporter in Bolivia 1 . Nom et adresse de l'exportateur en Bolivie 1 . Name und Anschrift des AusfÃ ¼hrers in Bolivien 1 . Nome e indirizzo dell'esportatore in Bolivia 1 . Naam en adres van de exporteur in BoliviÃ « 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Bolivia 2 . Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades Europeas 2. Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Etat membre des CommunautÃ ©s europÃ ©ennes 2. Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2. Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2. Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2. Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Puerto o aeropuerto de embarque 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3. Lastehavn eller -lufthavn 4. Barco 4. Ship 4. Bateau 4. Schiff 4 . Nave 4. Schip 4. Skib 5 . Conocimiento de embarque ( fecha) 5 . Bill of lading (date) 5 . Connaissement (date) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato ) 6. Puerto o aeropuerto de destino 6. Port or airport of destination 6. Port ou aÃ ©roport de destination 6. Bestimmungshafen oder Bestimmungsflughafen 6. Porto o aeroporto di destinazione 6. Haven of luchthaven van bestemming 6. Bestemmelseshavn eller -lufthavn No L 313 / 118 Official Journal of the European Communities 10 . 12 . 79 7. Estado miembro de destino 7. Member State of destination 7. Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7. Stato membro destinatario 7. Lid-Staat van bestemming 7. Bestemmelsesmedlemsstat Lugar y fecha de emisiÃ ³n Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel {Firma del responsable) (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsbereditigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) Instituto boliviano de Pequena industria y artesanÃ ­a 10 . 12 . 79 Official Journal of the European Communities No L 313 / 119 Descripcion del producto Paquetes NÃ ºmero de la Tarifa aduanera comÃ ºn DescripciÃ ³n de las mercaderÃ ­as (tarifa aduanera comÃ ºn) liI No de Orden Marcas y nÃ ºmeros Cantidad naturaleza DescripciÃ ³n datallada de los productos Cantidad Peso en kg Description of products Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of products li Weight in kgSerial No Marks and numbers Number and nature Quantity Description des produits Colis NumÃ ©ro du tarif douanier commun Designation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des produits Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Nombre Beschreibung der Waren I PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Laufende Nummer Zeichen und Nummern Anzahl und Art Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Anzahl Gewicht in kg Descrizione dei prodotti I Cc Iii Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodotti Peso in kg Numero d'ordine Marche e numeri QuantitÃ e natura QuantitÃ Omschrijving van de produkten Cc Iii Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Gewicht in kg Volg ­ nummer Merken en nummers Aantal en soort Aantal Beskrivelse af produkterne Kolli Pos . i den fÃ ¦lles toldtarif LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne MÃ ¦ngde VÃ ¦gt i kg No L 313 / 120 Official Journal of the European Communities 10 . 12 . 79 ANNEX XVII  ANNEXE XVII  ANHANG XVII  ALLEGATO XVII  BIJLAGE XVII  BILAG XVI CERTIFICADO CONCERNIENTE A CIERTOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS Ã LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) N ° No No Nr. N. Nr. Nr. El Gobierno de Honduras The Government of Honduras Le gouvernement du Honduras Die Regierung von Honduras Il governo dell'Honduras De Regering van Honduras Honduras regering Ministerio de Economia DirecciÃ ³n general de comercio exterior certifica que el envÃ ­o descrito a continuaciÃ ³n contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt , daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder productos hechos o mano por la artesania rural handicraft products (handicrafts) of the cottage industry, des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt, dei prodotti fatti a mano dall'artigianato rurale, Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere , que los productos son fabricados en Honduras that the products are made in Honduras que les produits sont fabriquÃ ©s au Honduras daÃ  diese Waren in Honduras hergestellt sind che i prodotti sono fabbricati in Honduras dat deze produkten in Honduras gefabriceerd zijn , at produkterne er fabrikeret i Honduras , 10 . 12 . 79 Official Journal of the European Communities No L 313 / 121 y son exportados de Honduras con destino a los Estados miembros de las Comunidades Europeas . and exported from Honduras to the Member States of the European Communities . et sont exportÃ ©s du Honduras Ã destination des Etats membres des CommunautÃ ©s europÃ ©nnes . und aus Honduras nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dall'Honduras a destinazione degli Stati membri delle ComunitÃ europee . en van Honduras naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Honduras til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Nombre y direcciÃ ³n del exportador en Honduras 1 . Name and address of exporter in Honduras 1 . Nom et adresse de l'exportateur au Honduras 1 . Name und Anschrift des AusfÃ ¼hrers in Honduras 1 . Nome e indirizzo dell'esportatore in Honduras 1 . Naam en adres van de exporteur in Honduras 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Honduras 2 . Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades Europeas 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Puerto o aeropuerto de embarque 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller - lufthavn 4. Barco 4 . Ship 4. Bateau 4. Schiff 4 . Nave 4 . Schip 4. Skib 5 . Conocimiento de embarque (fecha ) 5 . Bill of lading (date) 5 . Connaissement (date) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato) 6 . Puerto o aeropuerto de destino 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6 . Haven of luchthaven van bestemming 6 . Bestemmelseshavn eller -lufthavn No L 313 / 122 Official Journal of the European Communities 10 . 12 . 79 7 . Estado miembro de destino 7 . Member State of destination 7 . Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7 . Lid-Staat van bestemming 7 . Bestemmelsesmedlemsstat Lugar y fecha de emisiÃ ³n Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Firma del responsable) (Signature of officer responsible) (Signature au responsable) (Unterschrift des Zeichnungsbereditigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) DirecciÃ ³n general de comercio exterior 10 . 12 . 79 Official Journal of the European Communities No L 313 / 123 Description del producto No de Orden Paquetes NÃ ¹mero de la Tarifa aduanera comun DescripciÃ ³n de las mercaderÃ ­as ( tarifa aduanera comun) DescripciÃ ³n datallada de los productos Cantidad Peso en kgMarcas y numÃ ©ros Cantidad y naturaleza Description of products Package CCT heading No Description of goods (Common Customs Tariff) Detailed description of products Weight in kg Serial No Marks and numbers Number and nature Quantity Description des produits Colis NumÃ ©ro du tarif douanier commun NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Designation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des produits Nombre Poids en kg Beschreibung der Waren Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Gewicht in kgZeichen und Nummern Anzahl und Art Anzahl Descrizione dei prodotti Numero d'ordine Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodottiMarche e numeri QuantitÃ e natura QuantitÃ Pesoin kg Omschrijving van de produkten Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omsch rijving van de produkten I Gewicht in kgMerken en nummers Aantal en soort Aantal Beskrivelse af produkterne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne VÃ ¦gt i kgMÃ ¦rker og numre Antal og art MÃ ¦ngde I No L 313 / 124 Official Journal of the European Communities 10 . 12 . 79 ANNEX XVIII  ANNEXE XVIII  ANHANG XVIII  ALLEGATO XVIII  BIJLAGE XVIII  BILAG XVIII CERTIFICADO CONCERNIENTE A CIERTOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS Ã LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS ) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) N ° No N » Nr. N. Nr. Nr. El Gobierno del Peru The Government of Peru Le gouvernement du PÃ ©rou Die Regierung von Peru Il governo del PerÃ ¹ De Regering van Peru Perus regering Ministerio de Industria y Turismo Direction general de artesanias certifica que el envÃ ­o descrito a continuaciÃ ³n contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder productos hechos a mano por la artesania rural handicraft products (handicrafts) of the cottage industry des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt , dei prodotti fatti a mano dall'artigianato rurale, Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere, que los productos son fabricados en el Peru that the products are made in Peru que les produits sont fabriquÃ ©s au PÃ ©rou daÃ  diese Waren in Peru hergestellt sind che i prodotti sono fabbricati in PerÃ ¹ dat deze produkten in Peru gefabriceerd zijn at produkterne er fabrikeret i Peru 10 . 12 . 79 Official Journal of the European Communities No L 313 / 125 y son exportados del Peru con destino a los Estados miembros de las Comunidades Europeas . and exported from Peru to the Member States of the European Communities . et sont exportÃ ©s du PÃ ©rou Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes , und aus Peru nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dal PerÃ ¹ a destinazione degli Stati membri delle ComunitÃ europee . en van Peru naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd , og udfÃ ¸res fra Peru til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Nombre y direcciÃ ³n del exportador en el Peru 1 . Name and address of exporter in Peru 1 . Nom et adresse de l'exportateur au PÃ ©rou 1 . Name und Anschrift des AusfÃ ¼hrers in Peru 1 . Nome e indirizzo dell'esportatore in PerÃ ¹ 1 . Naam en adres van de exporteur in Peru 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Peru 2 . Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades Europeas 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Puerto o aeropuerto de embarque 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller -lufthavn 4. Barco 4. Ship 4. Bateau 4. Schiff 4 . Nave 4. Schip 4. Skib 5 . Conocimiento de embarque ( fecha ) 5 . Bill of lading (date) 5 . Connaissement (date) 5 . Konnossement (Datum ) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato) 6 . Puerto o aeropuerto de destino 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6 . Haven of luchthaven van bestemming 6 . Bestemmelseshavn eller -lufthavn No L 313 / 126 Official Journal of the European Communities 10 . 12 . 79 7 . Estado miembro de destino 7 . Member State of destination 7. Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7 . Stato membro destinano 7 . Lid-Staat van bestemming 7 . Bestemmelsesmedlemsstat Lugar y fecha de emisiÃ ³n Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel {Firma del responsable) (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) DirecciÃ ³n general de artesanias 10 . 12 . 79 Official Journal of the European Communities No L 313 / 127 Descripcion del producto No de Orden Paquetes Numero de la Tarifa aduanera comun DescripciÃ ³n de las mercaderÃ ­as (tarifa aduanera comun) DescripciÃ ³n datallada de los productos Cantidad Peso en kgMarcas y numÃ ©ros Cantidad y naturaleza Description of products Serial No Package Marks Number and and numbers nature CCT heading No Description of goods (Common Customs Tariff) Detailed description of products Quantity Weight in kg Description des produits NumÃ ©ro d'ordre Colis Marques Nombre et et numÃ ©ros nature Numero du tarif douanier commun Designation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des produits Nombre Poids en kg Beschreibung der Waren Laufende Nummer PackstÃ ¼cke Zeichen Anzahl und und Nummern Art Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Anzahl Gewicht in kg Descrizione dei prodotti Numero d'ordine Colli Marche QuantitÃ e e numeri natura Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodotti QuantitÃ Peso in kg Omschrijving van de produkten Volg ­ nummer Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Aantal Gewichtin kgMerken en nummers Aantal en soort Beskrivelse af produkterne LÃ ¸be ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne VÃ ¦gt i kgMÃ ¦rker og numre Antal og art MÃ ¦ngde No L 313 / 128 Official Journal of the European Communities 10 . 12 . 79 ANNEX XIX  ANNEXE XIX  ANHANG XIX  ALLEGATO XIX  BIJLAGE XIX  BILAG XIX CERTIFICADO CONCERNIENTE A CIERTOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS Ã LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) N ° No N ° Nr. N. Nr. Nr. El Gobierno de Chile The Government of Chili Le gouvernement du Chili Die Regierung von Chile Il governo del Cile De Regering van Chili Chiles regering Servicio de cooperaciÃ ³n tÃ ©cnica ( Sercotec) certifica que el envÃ ­o descrito a continuacion contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt, daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder productos hechos a mano por la artesania rural handicraft products (handicrafts) of the cottage industry, des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt, dei prodotti fatti a mano dall'artigianato rurale, Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere , que los productos son fabricados en Chile , that the products are made in Chile, que les produits sont fabriquÃ ©s au Chili , daÃ  diese Waren in Chile hergestellt sind , che i prodotti sono fabbricati in Cile dat deze produkten in Chili gefabriceerd zijn , at produkterne er fabrikeret i Chile, 10 . 2 . 79 Official Journal of the European Communities No L 313 / 129 y son exportados de Chile con destino a los Estados miembros de las Comunidades Europeas . and exported from Chile to the Member States of the European Communities . et sont exportes du Chili a destination des Etats membres des CommunautÃ ©s europÃ ©ennes , und aus Chile nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden , e sono esportati dal Cile a destinazione degli Stati membri delle ComunitÃ europee. en van Chili naar de Lid-Staten van de Europese Gemeenschappen worden geexporteerd . og udfÃ ¸res fra Chile til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Nombre y direccion del exportador en Chile 1 . Name and address of exporter in Chile 1 . Nom et adresse de l'exportateur au Chili 1 . Name und Anschrift des AusfÃ ¼hrers in Chile 1 . Nome e indirizzo dell'esportatore in Cile 1 . Naam en adres van de exporteur in Chili 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Chile 2. Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades Europeas 2 . Name and address of importer in a Member State of the European Communities 2. Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2. Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2. Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Puerto o aeropuerto de embarque 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller -lufthavn 4. Barco 4. Ship 4. Bateau 4. Schiff 4 . Nave 4. Schip 4. Skib 5 . Conocimiento de embarque (fecha) 5 . Bill of lading (date) 5 . Connaissement (date) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato) 6 . Puerto o aeropuerto de destino 6. Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6 . Haven of luchthaven van bestemming 6 . Bestemmelseshavn eller -lufthavn No L 313 / 130 Official Journal of the European Communities 10 . 12 . 79 7 . Estado miembro de destino 7. Member State of destination 7. Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7. Stato membro destinatario 7. Lid-Staat van bestemming 7. Bestemmelsesmedlemsstat Lugar y fecha de emisiÃ ³n Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel {Firma del responsable) (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsbereditigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) Servicio de cooperaciÃ ³n tÃ ©cnica (Sercotec) 10 . 12 . 79 Official Journal of the European Communities No L 313 / 131 DescripciÃ ³n del producto I Paquetes NÃ ºmero de la Tarifa aduanera comÃ ºn DescripciÃ ³n de las mercaderÃ ­as ( tarifa aduanera comÃ ºn) No de Orden Marcas y nÃ ºmeros Cantidad naturaleza DescripciÃ ³n datallada de los productos Cantidad Peso en kg Description of products I Package CCT heading No Serial No Marks ¢ and numbers Number and nature Description of goods (Common Customs Tariff) Detailed description of products Quantity Weight in kg Description des produits NumÃ ©ro d'ordre Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises (tarif douanier commun) Description dÃ ©taillÃ ©e des produits Nombre Poids en kgMarques et numÃ ©ros Nombre et nature Beschreibung der Waren PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs I Laufende Nummer Zeichen und Nummern Anzahl und Art Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Anzahl Gewicht in kg Descrizione dei prodotti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodotti Numero d'ordine Marche e numeri QuantitÃ e natura QuantitÃ Pesoin kg Omschrijving van de produkten Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Gewicht in kg Volg ­ nummer Merken en nummers Aantal en soort Aantal Beskrivelse af produkterne Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne VÃ ¦gt i kg LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art MÃ ¦ngde No L 313 / 132 Official Journal of the European Communities 10 . 12 . 79 ANNEX XX  ANNEXE XX  ANHANG XX  ALLEGATO XX  BIJLAGE XX  BILAG XX CERTIFICADO CONCERNIENTE A CIERTOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS ) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) N °. No.. N °. Nr... N........I Nr . . Nr... El gobierno de Guatemala The Government of Guatemala Le gouvernement du Guatemala Die Regierung von Guatemala Il governo del Guatemala De Regering van Guatemala Guatemalas regering Ministerio de EconomÃ ­a DirecciÃ ³n de comercio interior y exterior certifica que el envÃ ­o descrito a continuaciÃ ³n contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt , daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer, at nedenfor beskrevne forsendelse udelukkende indeholder productos hechos a mano por la artesania rural handicraft products (handicrafts) of the cottage industry , des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthÃ ¤lt , dei prodotti fatti a mano dall'artigianato rurale , Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere , que los productos son fabricados en Guatemala that the products are made in Guatemala que les produits sont fabriquÃ ©s au Guatemala daÃ  diese Waren in Guatemala hergestellt sind che i prodotti sono fabbricati in Guatemala dat deze produkten in Guatemala zijn vervaardigd at produkterne er fabrikeret i Guatemala 10 . 12 . 79 Official Journal of the European Communities No L 313 / 133 y son exportados de Guatemala con destino a los Estados miembros de las Comunidades europeas . and exported from Guatemala to the Member States of the European Communities . et sont exportÃ ©s du Guatemala Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes . und aus Guatemala nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden . e sono esportati dal Guatemala a destinazione degli Stati membri delle ComunitÃ europee. en van Guatemala naar de Lid-Staten van de Europese Gemeenschappen worden geÃ «xporteerd . og udfÃ ¸res fra Guatemala til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Nombre y direccion del exportador en Guatemala 1 . Name and address of exporter in Guatemala 1 . Nom et adresse de l'exportateur au Guatemala 1 . Name und Anschrift des AusfÃ ¼hrers in Guatemala 1 . Nome e indirizzo dell'esportatore in Guatemala 1 . Naam en adres van de exporteur in Guatemala 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Guatemala 2 . Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades Europeas 2. Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Ã tat membre des CommunautÃ ©s europÃ ©ennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Puerto o aeropuerto de embarque 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading 3 . Lastehavn eller -lufthavn 4. Barco 4. Ship 4. Bateau 4. Schiff 4. Nave 4. Schip 4. Skib 5 . Conocimiento de embarque (fecha) 5 . Bill of lading (date) 5 . Connaissement (date) 5 . Konnossement (Datum) 5 . Polizza di carico (data) 5 . Datum connossement 5 . Konnossement (dato) 6 . Puerto o aeropuerto de destino 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6 . Haven of luchthaven van bestemming 6 . Bestemmelseshavn eller -lufthavn No L 313 / 134 Official Journal of the European Communities 10 . 12 . 79 7. Estado miembro de destino 7. Member State of destination 7. Ã tat membre de destination 7. Bestimmungsmitgliedstaat 7 . Stato membro destinatario 7 . Lid-Staat van bestemming 7. Bestemmelsesmedlemsstat Lugar y fecha de emision Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Firma del responsable) (Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift) DirecciÃ ³n de comercio interior y exterior 10 . 12 . 79 Official Journal of the European Communities No L 313 / 135 DescripciÃ ³n del producto No de Orden Paquetes Numero de la Tarifa aduanera comun DescripciÃ ³n de las mercaderÃ ­as ( tarifa aduanera comun) DescripciÃ ³n detallada de los productos Peso en kgMarcas y numÃ ©ros Cantidad y naturaleza Cantidad Description of products Package CCT heading No I Serial No Marks and numbers Number and nature Description of goods (Common Customs Tariff) Detailed description of products Quantity Weight in kg Description des produits NumÃ ©ro d'ordre Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises (tarif douanier commun ) Description dÃ ©taillÃ ©e des produits Poids en kgMarques et numÃ ©ros Nombre et nature Nombre Beschreibung der Waren Laufende Nummer PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren I Gewicht in kgZeichen und Nummern Anzahl und Art Anzahl Descrizione dei prodotti Colli Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune) Descrizione dettagliata dei prodotti Peso in kg Numero d'ordine Marche e numeri QuantitÃ e natura QuantitÃ Omschrijving van de produkten I Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief Nauwkeurige omschrijving van de produkten Gewicht in kg Volg ­ nummer Merken en nummers Aantal en soort Aantal Beskrivelse af produkterne Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif) NÃ ¸je beskrivelse af produkterne VÃ ¦gt i kg LÃ ¸be ­ nummer MÃ ¦rker og numre Antal og art MÃ ¦ngde No L 313 / 136 Official Journal of the European Communities 10 . 12 . 79 ANNEX XXI  ANNEXE XXI  ANHANG XXI  ALLEGATO XXI  BIJLAGE XXI  BILAG XXI CERTIFICADO CONCERNIENTE A CIERTOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS ) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS Ã LA MAIN (HANDICRAFTS ) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS ) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS ) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS ) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHANDVÃ RKSPRODUKTER (HANDICRAFTS ) N °. No. N". Nr........I N. N r........I Nr. El gobierno de Argentina The Government of Argentina Le gouvernement de l'Argentine Die Regierung von Argentinien Il governo dell'Argentina De Regering van ArgentiniÃ « Argentinas regering SecretarÃ ­a de Estado de comercio y negociaciones econÃ ³micas internacionales certifica que el envÃ ­o descrito a continuaciÃ ³n contiene exclusivamente certifies that the consignment described below includes only certifie que l'envoi dÃ ©crit ci-aprÃ ¨s contient exclusivement bescheinigt , daÃ  die nachstehend bezeichnete Sendung ausschlieÃ lich certifica che la partita descritta qui appresso contiene esclusivamente verklaart dat de hierna omschreven zending uitsluitend attesterer , at nedenfor beskrevne forsendelse udelukkende indeholder productos hechos a mano por la artesania rural handicraft products (handicrafts ) of the cottage industry , des produits faits Ã la main par l'artisanat rural , in lÃ ¤ndlichen Handwerksbetrieben handgearbeitete Waren enthalt , dei prodotti fatti a mano dall'artigianato rurale , Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn verkregen , kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere , que los productos son fabricados en Argentina that the products are made in Argentina que les produits sont fabriquÃ ©s en Argentine daÃ  diese Waren in Argentinien hergestellt sind che i prodotti sono fabbricati in Argentina dat deze produkten in ArgentiniÃ « gefabriceerd zijn at produkterne er fabrikeret i Argentina 10 . 12 . 79 Official Journal of the European Communities No L 313 / 137 y son exportados de Argentina con destino a los Estados miembros de las Comunidades europeas . and exported from Argentina to the Member States of the European Communities . et sont exportÃ ©s d'Argentine Ã destination des Ã tats membres des CommunautÃ ©s europÃ ©ennes . und aus Argentinien nach den Mitgliedstaaten der EuropÃ ¤ischen Gemeinschaften ausgefÃ ¼hrt werden . e sono esportati dall'Argentina a destinazione degli Stati membri delle ComunitÃ europee . en van ArgentiniÃ « naar de Lid-Staten van de Kuropcse Gemeenschappen worden geÃ «xporteerd . og udfÃ ¸res fra Argentinia til De europÃ ¦iske FÃ ¦llesskabers medlemsstater . 1 . Nombre y direcciÃ ³n del exportador en Argentina 1 . Name and address of exporter in Argentina 1 . Nom et adresse de l'exportateur en Argentine 1 . Name und Anschrift des AusfÃ ¼hrers in Argentinien 1 . Nome e indirizzo dell'esportatore in Argentina 1 . Naam en adres van de exporteur in ArgentiniÃ « 1 . Navn og adresse pÃ ¥ eksportÃ ¸ren i Argentina 2 . Nombre y direcciÃ ³n del importador en un Estado miembro de las Comunidades Europeas 2 . Name and address of importer in a Member State of the European Communities 2 . Nom et adresse de l'importateur dans un Etat membre des CommunautÃ ©s europeennes 2 . Name und Anschrift des EinfÃ ¼hrers in einen Mitgliedstaat der EuropÃ ¤ischen Gemeinschaften 2 . Nome e indirizzo dell'importatore in uno Stato membro delle ComunitÃ europee 2 . Naam en adres van de importeur in een Lid-Staat van de Europese Gemeenschappen 2 . Navn og adresse pÃ ¥ importÃ ¸ren i en af De europÃ ¦iske FÃ ¦llesskabers medlemsstater 3 . Puerto o aeropuerto de embarque 3 . Port or airport of dispatch 3 . Port ou aÃ ©roport d'embarquement 3 . Verladehafen oder Verladeflughafen 3 . Porto o aeroporto d'imbarco 3 . Haven of luchthaven van inlading, 3 . Lastehavn eller -lufthavn 4 . Barco 4 . Ship 4 . Bateau 4 . Schiff 4 . Nave 4. Schip 4 . Skib 5 . Conocimiento de embarque ( fecha ) 5 . Bill of lading (date) 5 . Connaissement (date) 5 . Konnossement (Datum ) 5 . Polizza di carico (data ) 5 . Datum connossement 5 . Konnossement (dato ) 6 . Puerto o aeropuerto de destino 6 . Port or airport of destination 6 . Port ou aÃ ©roport de destination 6 . Bestimmungshafen oder Bestimmungsflughafen 6 . Porto o aeroporto di destinazione 6 . Elaven of luchthaven van bestemming 6 . Bestemmelseshavn eller - lufthavn No L 313 / 138 Official Journal of the European Communities 10 . 12 . 79 7. Estado miembro de destino 7 . Member State of destination 7 . Ã tat membre de destination 7 . Bcstimmungsmitgliedstaat 7 . Stato membro destinatario 7 . Lid-Staat van bestemming 7 . Bestemmelsesmedlemsstat Lugar y fecha de emision Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelse Sello del organismo emisor Seal of issuing body ­ Cachet de l'organisme Ã ©metteur Stempel der ausstellenden BehÃ ¶rde Timbro dell'ufficio emittente Stempel van de met de afgifte belaste instantie Den udstedende myndigheds stempel (Firma del responsable) ( Signature of officer responsible) (Signature du responsable) (Unterschrift des Zeichnungsberechtigten ) (Firma dell'incaricato) (Handtekening van de verantwoordelijke ambtenaar) (Den ansvarlige tjenestemands underskrift ) SecretarÃ ­a de Estado de comercio y negociaciones econÃ ³micas internacionales 10 . 12 . 79 Official Journal of the European Communities No L 313 / 139 DescripciÃ ³n del producto No de Orden Paquetes NÃ ºmero de la Tarifa aduanera comÃ ºn DescripciÃ ³n de las mercaderÃ ­as ( tarifa aduanera comÃ ºn ) DescripciÃ ³n detallada de los productos Peso en kgMarcas y nÃ ºmeros Cantidad y naturaleza Cantidad Description of products Pack age CCT heading No II Serial No Marks and numbers Number and nature Description of goods (Common Customs Tariff ) Detailed description of products Quantity Weight in kg Description des produits Colis NumÃ ©ro du tarif douanier commun DÃ ©signation des marchandises ( tarif douanier commun ) Description dÃ ©taillÃ ©e des produits Poids en kg NumÃ ©ro d'ordre Marques et numÃ ©ros Nombre et nature Nombre Beschreibung der Waren PackstÃ ¼cke Nummer des Gemeinsamen Zolltarifs Warenbezeichnung (Gemeinsamer Zolltarif) Genaue Beschreibung der Waren Anzahl Laufende Nummer Zeichen und Nummern Anzahl und Art Gewicht in kg Descrizione dei prodotti Colli QuantitÃ Numero d'ordine Numero della tariffa doganale comune Designazione delle merci (Tariffa doganale comune ) Descrizione dettagliata dei prodotti Peso in kgMarche e numeri QuantitÃ e natura Omschrijving van de produkten Colli Post van het gemeenschappe ­ lijk douanetarief Omschrijving van de goederen volgens het gemeenschappelijk douanetarief ' Nauwkeurige omschrijving van de produkten Gewicht in kg Volg ­ nummer Merken en nummers Aantal en soort Aantal Beskrivelse af produkterne Lobe ­ nummer Kolli Pos . i den fÃ ¦lles toldtarif Varebeskrivelse (den fÃ ¦lles toldtarif ) NÃ ¸je beskrivelse af produkterne VÃ ¦gt i kgMÃ ¦rker og numre Antal og art MÃ ¦ngde